Citation Nr: 1028073	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  07-09 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased rating for rosacea with facial 
erythema and telangiectasia, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from April 1977 to August 2002.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in November 2005, a statement of the 
case was issued in January 2007, and a substantive appeal was 
received in March 2007.

The Veteran had disagreed with the RO's October 2004 decision 
regarding 4 other issues.  However, after the January 2007 
statement of the case, he did not perfect an appeal of those 
issues, and so they are not before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has been examined three times for his claim, in 2004, 
2006, and 2008.  Each examiner gave an estimate of the size of 
his skin problem.  The first two estimates were close to each 
other.  The last was much higher.  It is possible that the 
disability has increased in severity based on the last 
examination.  However, this is unclear.  The accompanying 
description by the VA examiner in 2008, suggests that the 
estimate may have been off.  The examiner described erythema on 
the Veteran's mid-chest across his upper torso and on his upper 
arms to his elbows, as well as flushing of the Veteran's face.  
However, the examiner indicated that the service-connected 
disability affected 60 percent of exposed skin area and 40 
percent of his total body skin area.  Accordingly, another 
examination should be conducted.  Additionally, any VA medical 
records of treatment which the Veteran has received since the 
April 2008 VA examination should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any VA 
medical records of treatment which the 
Veteran has received since the April 2008 
VA examination.  

2.  Schedule the Veteran for a VA 
examination for his rosacea with facial 
erythema and telangiectasia disability.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  

The examiner should identify and describe 
in detail all manifestations attributable 
to the Veteran's service-connected rosacea 
disability.  Photographs of the affected 
areas should be included with the 
examination report.

The examiner should indicate the type of 
treatment being provided, the percent of 
the entire body affected, and the percent 
of exposed areas affected.  The examiner 
should also indicate whether systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs have been required 
during the past 12 month period, and if 
so, the duration of such treatment, in 
weeks.  The examiner should also review 
the 2008 VA examination report and 
indicate the percent of the entire body 
which appear to have been affected at that 
time, and the percent of exposed areas 
which appear to have been affected at that 
time.

A rationale for any opinion expressed 
should be provided.

3.  Thereafter, readjudicate the Veteran's 
pending claim in light of any additional 
evidence added to the record.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case (SSOC) and given the opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


